Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stasolla et al (US 2011/0073029; cited by Applicant) in view of White et al (US 6099367; cited by Applicant). Stasolla et al teach a thruster apparatus 26 and method with a thruster tunnel defining a thruster channel extending between opposite open ends of the thruster channel (Figure 3A, for example), first 12A and second 12B propellers in the thruster channel between the opposite open ends of the thruster channel and a first hydraulic motor (at 10B; note also paragraph 0005). Not disclosed by Stasolla et al is a second hydraulic motor. White teaches White et al disclose a method and apparatus including first and second propellers 26, 27 hydraulically driven via hydrostatic pumps 10, 11 and motors 20, 21 (note in particular Figures 10, 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Stasolla et al with a hydraulic motor for each propeller as taught by White et al for improved for improved safety via reduncancy. The combination combines known features to achieve predictable results. With respect to claim 12, note White et al, .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stasolla et al (US 2011/0073029; cited by Applicant) in view of White et al (US 6099367; cited by Applicant), as applied to claim 12 above, and further in view of Reis et al (US 2005/0009418; cited by Applicant).  Stasolla et al do not disclose a method and apparatus including two electric motors and counter or non counter rotating propellers. Reis et al teach a method and apparatus including two electric motors 21, 22 (Figure 2) and counter or non counter rotating propellers (paragraph 0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Stasolla et al with two electric motors and counter or non counter rotating propellers as taught by Reis et al for improved efficiency, to meet claims 13.  
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stasolla et al (US 2011/0073029; cited by Applicant) in view of White et al (US 6099367; cited by Applicant), as applied to claim 11 above, in view of Buschur et al (US 6612822; cited by Applicant).  Stasolla et al do not disclose gerotors. Buschur et al teach gerotors 8, 9. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Stasolla et al with gerotors as taught by Buschur et al for improved efficiency, to meet claims 15-16.  
Claims 14 and 30 are allowable.
8. 	Claims 20-29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive. Applicant alleges that the combination of Stasolla et al and White et al is not proper. However, as now set forth, Stasolla et al teach a thruster apparatus 26 and method with a thruster tunnel defining a .
	With respect to the dependent claims, Applicant has not separately argued against the combinations, so the combinations including Ries et al and Buschur et al are deemed to be proper.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


STEPHEN AVILA
Primary Examiner
Art Unit 3617



10. 	/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617